 INDUSTRIAL METAL FABRICATORSIndustrialMetal Fabricators Co.andMechanicsEducationalSociety of America,AFL-CIO.Case 7-CA-2650110 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union 19 December1986, the General Counsel of the National LaborRelationsBoard issued a complaint 4 February1987 against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act. Although prop-erly served copies of the charge and complaint, theCompany has failed to file an answer.On 9 March 1987 the General Counsel filed amotion to transfer case to the Board and for judg-ment on the pleadings. On 20 March 1987 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Company filedno response. The allegations in themotion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules andRegula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted true and may be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that the Regional attorney for Region 7, byletter dated 19 February 1987, notified the Compa-ny that unless an answer was received immediately,a Motion for Default Judgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.JURISDICTIONAt all material times the Company, a Michigancorporation with its only office and place of busi-ness in Detroit, Michigan, has been engaged in the309manufacture, :Ionretail sale, and distribution of in-dustrial washers and related products. In the courseand conduct of its business operations, the Compa-ny annually manufactures, sells, and distributesproducts valued in excess of $100,000, of whichproducts valued in excess of $50,000 are shippeddirectly to points located outside the State ofMichigan. We find that the Company is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionisa labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Company con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed by the Respondent at its Detroit,Michigan place of business; but excludingoffice employees and supervisors as defined inthe Act.At all material times the Union has been the des-ignated exclusive collective-bargaining representa-tive of the employees in the unit described aboveby virtue of successive collective-bargaining agree-ments,themost recent agreement being effectiveby its terms from 31 March 1986 until 31 March1988.The agreement contains, inter alia, a provisionrequiring the Company to remit to the Union alluniondues and fees properly deducted from thepay of unit employees, and provisions requiring theCompany to provide vacation and holiday pay, life,sickness and accident, health, medical and dentalinsurance coverage, and pension plan contributionsfor unit employees.Since about 19 June 1986, and continuing todate, the Company has unilaterally and withoutnotice to the Union breached and modified theterms of the existing collective-bargaining agree-ment by failing to provide the contractually re-quired payments described above.We find that by such conduct the Company hasrefused to bargain collectively with the Union inderogation of its bargaining obligation under Sec-tion 8(d) of the Act, and has thereby engaged inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.i'In finding thatthe Company has violated Sec 8(a)(5), Member Jo-hansen notes thathe has previously stated that, in certain limited circum-stances, he would notfind that an employer's delinquency with regard toits contractual obligationsviolated Sec 8(a)(5) of the Act See his dissentContinued285 NLRB No. 46 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWBy failing and refusing' to remit to the Uniondues and fees properly deducted from the pay ofunit employees; make certain required vacation andholdiay payments; provide all required life, sicknessand accident, health, medical and dental insurancecoverage; and make pension plan contributions forunit employees, as required by the collective-bar-gaining agreement between the Company and theUnion, the Company has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certainunfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to remit to theUnion all union dues and fees properly deductedfrom the pay of unit employees, and make all re-quired vacation and holiday payments to unit em-ployees, with interest as prescribed inNew Horizonsfor the Retarded.2In addition, we shall order the Respondent tomake the employees whole by reimbursing themfor any medical, dental, or any other expenses en-suing from the Respondent's unlawful failure toprovide insurance coverage pursuant to the termsof the collective-bargaining agreement. This shallinclude reimbursing employees for any premiumsthey may have paid to third-party insurance com-panies to continue such insurance coverage in theabsence of the Respondent's required payments,and for any medical or dental bills they have paiddirectly to health care providers that the contrac-tual policies would have covered.Kraft Plumbing& Heating,252 NLRB 891 (1980). All such pay-mentsto employees shall be made with interest asprescribed inNew Horizons for the Retarded,supra.Finally,we shall order the Respondent to pro-vide all required pension plan contributions andmake all employees whole for any loss of pensionplan creditsresultingfrom the Respondent's failureinHtysotaFuel Co,280 NLRB 763 (1986)However, in Member Johan-sen's view, an employer, toavoid beingfound in violation ofSec 8(a)(5),must present evidence to establish that, despite its delinquency,ithas notin fact repudiated its contract Because the Respondent has failed to filean answer in this proceeding, Member Johansen finds thatthe Companyhas not established that it has not repudiated the contract2 283 NLRB 1173 (1987)Interest on and after 1 January 1987 will becomputed at the "short-term Federalrate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U S C § 6621Interest onamounts accruedprior to IJanuary 1987 shall be computed in accord-ance withFloridaSteelCorp,231 NLRB 651 (1977)tomake required pension plan contributions.3 Thisshall include reimbursing employees for any contri-butions they themselves have made for the mainte-nance of pension plan funds after the Respondentunlawfullydiscontinuedcontributions to thosefunds,4 with interest as prescribed inNew Horizonsfor theRetarded,supra.ORDERThe National Labor Relations Board orders thatthe Respondent, IndustrialMetal Fabricators Co.,DetroitMichigan, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain with theUnion by refusing to remit to the Union all uniondues and fees properly deducted from the pay ofunit employees, and by refusing to provide vaca-tion and holiday pay, life, sickness and accident,health,medical and dental insurance coverage, andpension plan contributions for unit employees asprovided in the collective-bargaining agreement.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Remit to the Union all union dues and feesproperly deducted from the pay of unit employees,with interest, and in the manner set forth in theremedy section, make the employees and the Unionwhole,with interest, for any loss of moneys orbenefits resulting from the Respondent's failure toprovide vacation and holiday pay, life, sickness andaccident, health, medical and dental insurance cov-erage, and pension plan contributions for unit em-ployees as provided in the collective-bargainingagreement.(b)Post at its facility in Detroit,Michigan,copies of the attached notice marked "Appendix."53Because the provisions of pension plan fund agreementsarevariableand complex, the Board does not provide at the adjudicatory stage of aproceeding for the addition of interest at a fixed rate on unlawfully with-held fund paymentsWe leave to the compliance stage the question ofwhether the Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make whole" remedy These additionalamounts may be determined,depending on the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and,where there are no governing provisions, to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc , but not collateral lossesMerry-weath-er Optical Co,240 NLRB 1213, 1216 fn 7 (1979)4Kraft Plumbing & Heating,supra5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " INDUSTRIAL METAL FABRICATORSCopies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.For the reasons set forth in my dissent inRapidFur Dressing,278 NLRB 905 (1986), I dissent frommy colleagues' granting summary judgment. TheRespondent is alleged to have violated Section8(a)(5) and (1) by failing to abide by the parties'collective-bargainingagreement by refusing toremit to the Union authorized union dues and feesdeductions, and refusing to provide contractuallyrequired vacation and holiday pay, insurance cov-erage, and pension plan contributions on behalf ofits employees. This evidence alone is insufficient toestablish that the Respondent has engaged in a sub-stantial repudiation of the collective-bargaining re-lationship.Thus, the Respondent's refusal to makesuch payments and contributions amounts to noth-ing more than a contract violation. By granting theMotion for Summary Judgment the Board is againacting as nothing more than a collection agency fortheCharging Party. Accordingly, I would denythe Motion for Summary Judgment.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government311The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain with theUnion by refusing to remit to the Unionall uniondues and fees properly deducted from the pay ofunitemployees, and by refusing to provide vaca-tion and holiday pay, life, sickness and accident,health,medical and dental insurance coverage, andpension plan contributions for unit employees asprovided in the collective-bargaining agreement.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL remit to the Union all union dues andfees properly deducted from the pay of unit em-ployees, with interest, and make the employees andtheUnion whole, with interest, for any loss ofmoneys or benefits resulting from our failure toprovide vacation and holiday pay, life, sickness andaccident, health, medical and dental insurance cov-erage,and pensionplan contributions for unit em-ployees as provided in the collective-bargainingagreement.INDUSTRIALMETAL FABRICATORSCo.